Citation Nr: 1740864	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-32 784	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Service connection for degenerative arthritis right knee.
2.  Service connection for right hip condition.
3.  Service connection for degenerative changes right foot and ankle.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In June 2017, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  During the hearing, the Veteran waived RO consideration of evidence submitted after the hearing.  In July 2017, evidence was received subsequent to the final consideration of the claims by the RO.  With respect to evidence received, the Veteran waived RO consideration of that evidence.  See June 2017 Videoconference Hearing Transcript.

The issues of service connection for right knee, foot, and ankle are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

A right hip condition is not currently present and did not manifest at any point during the appeal period.


CONCLUSION OF LAW

A hip condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veteran's Claim Assistance Act of 2000 (VCAA) 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination in May 2011 with regard to his right hip.

II.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran alleges that he sustained a right hip injury when a truck ran over his foot, resulting in jerking and twisting of both legs and foot.  See May 2011 VA Examination and July 2011 Statement in Support of Claim.  

The Board notes that the Veteran does not have a current right hip diagnosis.  As such, element (1) under Shedden, current diagnosis, is not met.  See May 2011 VA examination.

The Veteran was not administered a Separation Exam.  See STRs: Disposition Form, page 32 of STRs entered in VBMS in February 2011.  According to his service treatment record, the Veteran complained of right hip pain, once.  There was no diagnosis or treatment noted.  See STRs, page 5.   

From 2011 to 2012, the Veteran was seen at the North Carolina VAMC.  In July 2017, the Veteran submitted medical records from a private physician.  The Veteran's VA treatment and private records are silent with respect to a diagnosis for a right hip condition.    

In May 2011, the Veteran was afforded a VA examination.  The examiner performed an in-person examination.  The Veteran stated that the injury occurred when a truck ran over his foot, resulting in jerking and twisting of both leg and foot.  The Veteran stated that he was diagnosed with a right hip condition.  At the examination, the Veteran complained of weakness, stiffness, giving way, lack of endurance, and pain.  The Veteran stated he did not experience swelling, heat, redness, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  The Veteran further stated that was never hospitalized nor had surgery for his right hip condition.  However, in 2010-2011, the Veteran stated that he had incapacitating episodes for three days.  An unknown physician with an unknown phone number prescribed bed rest.  The May 2011 examiner noted that an X-ray of the Veteran's right hip showed findings in the normal range.  There were no fractures, subluxation, or arthritic changes, and the joint space was maintained.  The examiner concluded that there is no diagnosis because there is no pathology to render a diagnosis.   

The Board has considered the Veteran's statements regarding his claimed right hip condition.  The Veteran is competent to provide evidence of pain, weakness, and swelling.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's statements describe an in-service injury, but do not describe a current underlying disability.  Additionally, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis.  See id.  

The Board concludes that the most probative evidence establishes that the Veteran does not currently have a right hip condition.  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the absence of current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, in order for a veteran to qualify for entitlement to compensation under those statutes, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, there is no disability that resulted from a disease or injury.  

Accordingly, the Board finds the preponderance of the competent and credible evidence of record is against a finding that the Veteran has a current right hip diagnosis at any time during the appeal period.  


ORDER

Service connection for a right hip disability is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In May 2011, the Veteran was afforded a VA examination in connection with his right knee, ankle and foot conditions.  Following a review of the Veteran's medical records and clinical evaluation of the Veteran, the VA examiner confirmed the Veteran's right knee degenerative arthritis.  The examiner opined that it is not likely that the right knee condition had its etiology during military service.  The examiner further stated he could not find treatment records supporting the right knee condition having its etiology during service.  However, in July 1986, the Veteran's Screening Note of Acute Medical Care stated that the Veteran was referred due to pain in his right knee.  The examiner stated that the Veteran had chondromalacia patella.  See STR page 29.

Regarding the Veteran's right ankle, the examiner confirmed the Veteran's right ankle degenerative arthritis.  The examiner was asked to state "if it is as least as likely as not that the right hip condition had its etiology during military service? Please provide rationale.  Please stated if it is as least as likely as not that the right ankle condition had its etiology during military service? Please provide rationale."  "In response, no pathology found."  The Board finds that the opinion that was provided is confusing as the examiner confirmed the degenerative arthritis diagnosis but in the opinion stated that there is no pathology.  Even if the "no pathology" response was regarding the right hip and not the ankle, the examiner did not provide a rationale as to why the right ankle degenerative arthritis is or is not related to military service.
 
The March 2011, the examiner also confirmed the Veteran's right foot degenerative joint disease.  The examiner opined that it was not likely that the right foot condition had its etiology during military service.  The examiner further stated that there was no evidence of trauma or other complaints besides a contusion and bunion to the right toe.  However, in January 1989 on the Veteran's Chronological Record of Medical Care, the Veteran was seen at the ER after he kicked his room door and injured his right foot.  The report stated that the Veteran experienced swelling and (illegible) over bunion on right foot.  The Board notes that the Veteran did suffer an injury to his right foot.  Additionally, the examiner did not comment on why the Veteran's DJD is or is not related to the contusion and/or bunion the Veteran suffered in service.  

Under these circumstances, the Board finds that a remand is necessary to obtain addendum opinions (preferably from the physician who provided the May 2011 opinions) which fully addresses the etiology of the Veteran's right knee, ankle, and foot diagnoses.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).

The examiner must focus the analysis on the Veteran's symptoms and diagnosed disorders during his period of service, and whether the Veteran's right knee, ankle, and foot diagnoses share an etiological link with those in-service reports.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file all outstanding VA and private treatment records.

2.  Forward the claims folder and a copy of this REMAND to the examiner who conducted the May 2011 VA examiner to obtain an addendum opinion.  If this examiner is no longer available, forward the claims file to the appropriate medical profession to obtain the addendum opinion.  The examiner must note in the examination reports that the evidence in the claims file has been reviewed.  The examiner's analysis should focus on the Veteran's in-service reports and diagnoses, and whether such reports are medically-linked to the current findings.  Based upon a review of the claims folder, the examiner should provide an opinion consistent with sound medical principles, as to:

whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current right knee, ankle, and foot disabilities had their onset during the Veteran's military service or is otherwise traceable thereto, even in part.  The examiner should specifically discuss the July 1986 and January 1989 service treatment records reflecing complaints and diagnoses of the knee and foot, respectively.

The examiner must provide a rationale for any opinion expressed. 

3.  The claim should be re-adjudicated based on the entirety of the evidence.  If the benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


